Order, Supreme Court, New York County (Lewis Bart Stone, J.), entered August 6, 2004, which dismissed this proceeding to compel compliance with subpoenas duces tecum served in February 2004, without prejudice to reinstatement, unanimously affirmed, without costs.
The IAS court erred in concluding that our prior decision in Matter of Patrolmen’s Benevolent Assn. of City of N.Y. v City of New York (293 AD2d 253 [2002], lv denied 98 NY2d 608 [2002]) deprived it of jurisdiction under CPLR 2308 (b) to compel compliance with petitioner’s nonjudicial subpoenas. However, the petition was properly dismissed since the dispute was not ripe for adjudication. In a proper exercise of discretion, the court recognized that no judicial determination as to relevance of subpoenaed material could be made until the New York City Board of Collective Bargaining framed the issues to be considered in this proceeding, which challenges the Police Depart*832ment’s designation of detective specialists. Concur—Sullivan, J.P., Ellerin, Nardelli and Sweeny, JJ.